Citation Nr: 0012112	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  94-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 60 
percent for pulmonary disease with bronchial asthma prior to 
July 1, 1999.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU) 
prior to July 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1976 to August 
1977.

The current appeal arose from a November 1993 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  The RO denied entitlement to an 
evaluation in excess of 60 percent for pulmonary disease with 
bronchial asthma, and a TDIU.

In September 1996 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

In May 1997 the RO affirmed the determinations previously 
entered, denied entitlement to service connection for an 
adjustment disorder with mixed anxiety and depressed mood and 
for chronic low back pain with degenerative disc disease at 
L5-S1 with pain and numbness of the left buttock, and 
compensable evaluations for residuals of a fracture of the 
left ring finger and residuals of a fracture of the right 
heel.  A notice of disagreement with the above denials of 
entitlement to service connection and increased evaluations 
has not been received, and these claims are otherwise not 
considered as part of the current appellate review.

In March 1999 the Board again remanded the case to the RO for 
further development and adjudicative actions.  

In November 1999 the RO granted entitlement to a 100 percent 
evaluation for pulmonary disease with bronchial asthma 
effective July 1, 1999, and denied entitlement to a TDIU 
prior to July 1, 1999.


FINDINGS OF FACT

1.  Prior to July 1, 1999, the veteran's respiratory 
problems, primarily diagnosed as bronchial asthma, were 
usually fairly severe but did not cause marked loss of weight 
or require daily steroids, and were not so continuously 
pronounced with always severely compromised functional 
capacity as to impair his overall health.

2.  Prior to July 1, 1999, service-connected pulmonary 
disease with bronchial asthma, when evaluated in association 
with the veteran's educational attainment and occupational 
experiences, was sufficiently disabling to render him unable 
to obtain and retain all kinds of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for pulmonary disease with bronchial asthma prior to July 1, 
1999 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.2, 4.7, 4.97, Diagnostic Code 6602 (effective 
prior to October 7, 1996; 38 C.F.R. § 4.97; 61 Fed. Reg. 
46720-46731 (Sept. 5, 1996) (effective October 7, 1996).

2.  The criteria for a TDIU were met prior July 1, 1999.  38 
U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was a military policeman in service.  He 
developed a viral infection with associated cough, shortness 
of breath and breathing problems.  

These symptoms recurred and were not made significantly 
better by the use of medications.  Diagnosis was finally made 
of moderately severe obstructive pulmonary disease with 
asthmatic components and he was eventually discharged because 
of this condition.   

The report of VA examination in 1978 showed that the veteran 
was then working part-time in newspaper preparation.  
Examination showed what was described as mild restrictive and 
moderately severe obstructive lung disease and bronchial 
asthma.  

In the initial rating action in July 1978, the RO assigned a 
30 percent rating for the respiratory disability, from the 
day following separation from service, as well as 
noncompensable ratings for the other service-connected 
disabilities.

In a VA Form 21-526 filed by the veteran in 1980, he 
indicated that he had two years of college education; and 
that since April 1979, he had been driving a tractor-trailer 
for another disabled veteran who understood his problems with 
breathing and the requirements for continuous medications.  
In the period since service, he had tried to work in federal 
law enforcement, in the mailroom of a newspaper, and as a 
self defense instructor.  The most he had earned in a given 
year had been in 1977-78 and he had worked only partially 
since February 1980.

In a statement filed in 1984, the veteran said that he had 
had such problems breathing and otherwise that he had had to 
quit his job as a truck driver.  

On a VA examination in December 1990, the veteran reported 
that he had worked as an interstate commercial driver since 
September 1986 but had had a work-related injury to his back 
which required that he stop work in May 1990.  Private 
clinical records were later submitted which confirmed that he 
had had severe back problems from an injury in May 1990.  The 
physician noted that the veteran had experienced considerable 
improvement in the pain associated therewith as a result of 
the steroids he was taking for his unrelated respiratory 
system problems. 



In February 1991 the RO granted an increased evaluation of 60 
percent for pulmonary disease with bronchial asthma effective 
September 21, 1990.  

On a March 1991 Veteran's Application for Increased 
Compensation Based on Unemployability the veteran delineated 
his prior work experiences as a professional driver as well 
as attempts to work in security and other federal security 
jobs.  He had been unemployed since May 1990.  He indicated 
he had completed two years of college.  Additional education 
or training reported was as a student at the Federal Law 
Enforcement & Criminal Investigator Training Center from 
October 1978 to February 1979.  Other evidence reflected that 
at that time, the then 42 year old veteran had been loading 
his trailer-tractor and a heavy weight fell on him, injuring 
his spine with damage to multiple discs and possible 
herniation of one disc. 

Private treatment records dated in March and April 1991 
showed that compared to the chest X-ray in October 1990, the 
veteran had developed a small ill defined density in the 
right medial lung base which was felt to reflect either a 
small area of infiltrate or atelectasis.  He was seen in 
March in the emergency room with progressively increasing 
shortness of breath.  On the April examination, it was noted 
that in addition to low back pain, he had pulmonary problems 
with shortness of breath, cough and wheezing.

VA outpatient treatment records from June 1991 show that the 
veteran had seen a physician after increased congestion had 
caused choking from sputum and his wife had to hit him to 
permit him to breath.  Copious amounts of sinus discharge 
were shown on the right side and he was found to have 
rhonchi.  Impression was sinusitis, rhinitis, and bronchitis.  
Treatment included use of heat, steam, nasal saline and 
steroids.


VA outpatient records from the Fall of 1991 show that the 
veteran was having problems with chronic sinusitis and 
rhinitis.  Evaluative testing including computerized 
tomography (CT) scan showed the presence of osteomeatal soft 
tissue disease as well as bilateral ethmoid sinus thickening, 
nasal obstruction and bilateral concha bullosa.  He was 
having continuous problems with sinus drainage 
notwithstanding ongoing treatment including the use of 
steroids.  He was concurrently being given medications for 
his asthma.

Private treatment records from the summer and fall of 1991 
show some marked improvement with regard to the veteran's 
back.  However, he had stopped going to physical therapy as 
this had seemed to exacerbate his respiratory problems.   

Starting in September 1992 the veteran was said to have some 
increase in respiratory complaints including shortness of 
breath and wheezing, and had received all sorts of 
medications over the past two weeks.  The examiner found 
diffuse inspiratory and expiratory wheezing in both lung 
fields.  Diagnosis was bronchitis with asthma.  Medications 
were prescribed.

A report from private evaluators dated in February 1992 shows 
that in addition to the back injury, the veteran also was 
experiencing major problems with his asthma.  He had been 
going to school to learn about immigration inspections to 
qualify for a clerical type job.  He had been taking 
medication for his back, but his major problem at present was 
his asthma.  He had been given Amitriptyline, a mood 
elevator, but it caused side effects and he discontinued 
taking this medication.  He was unemployed.  

On examination the veteran showed signs of severe asthma.  He 
had considerable wheezing and appeared to the examiner to be 
in considerable discomfort due to his asthmatic condition.  
It was felt that he had marked to moderate disability in part 
related to but greater than that due to the back injury, and 
that he would probably never be able to go back to his prior 
work.

The veteran submitted a VA Form 21-4138, received on October 
28, 1992, requesting increased compensation for his pulmonary 
disability.  Therein, he requested that VA send him an a 
Veteran's Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940) so that he could file a 
claim for a TDIU.  The RO did so, and the completed 
application was received by the RO on December 3, 1992.  

Private treatment records show continuation of a productive 
cough when the veteran was seen in February 1993.  He was 
given Ampicillin, 500 mg., to be taken twice a day.

A private evaluative report is of record dated in October 
1993.  He had quit smoking about 12 years before.  The 
veteran had reportedly been seen on a recurrent basis at the 
emergency room for care of his asthmatic exacerbations.  He 
had attacks of chest pain, dyspnea, dyspnea on exertion, two-
pillow orthopnea, paroxysmal nocturnal dyspnea, wheezing and 
productive clear coughing.  He had only had hemoptysis once, 
and reportedly had had bronchitis in the past as well.  
Pulmonary function tests showed both restrictive and 
obstructive pulmonary disease.  He continued to take multiple 
medications.

The veteran and his wife provided testimony at a personal 
hearing held before a Hearing Officer at the RO in August 
1994, of which a transcript is of record.  

A September 1994 VA examination report shows that in the past 
the veteran had smoked, but that he had quit several years 
before.  Current symptoms included orthopnea and production 
of large amounts of sputum varying from clear to yellow 
green.  Pulmonary function testing dated several months 
before show that he had brought up some blood in his sputum.  
He had pains in his thorax bilaterally in the mid-posterior 
area, both front and back, and aggravated by deep breaths.  
His symptoms were worse in the fall and spring with weather 
change to include pollen count, dew point and barometric 
pressure.




On examination the veteran's lungs exhibited prolonged 
expiration, with diffuse inspiratory and expiratory wheezing 
throughout.  Deep breathing precipitated his coughing.  There 
was no apparent clubbing or cyanosis.  Thoracic circumference 
was 39" on expiration and 40" on inspiration.  The anterior-
posterior diameter was not increased.  Chest X-ray showed no 
significant changes since a late 1988 evaluation.  He was 
unable to perform adequately for accurate pulmonary function 
tests.  His respiratory disease was felt to be active and the 
diagnosis was chronic bronchitis.

The veteran's present treatment was noted to include the use 
of Vanceril every 8 hours, Proventil every 8 hours; 
Vancenase; prednisone, 40 mg. four times a day; terbutaline, 
5 mg. three times a day; hydrocodone as required for chest 
pain; and theophylline, 300 mg. three times a day.

The examiner found no evidence of cor pulmonale.  The veteran 
described his symptoms of asthma and wheezing as occurring 
daily.  He produced about a cup of sputum daily, most of it 
on arising.  He had shortness of breath on minimal exertion 
but did not appear to have currently active infectious 
disease.  It was noted that he had a history of increasing 
dyspnea, known asthma and chronic obstructive pulmonary 
disease (COPD) with diffuse wheezing and prolonged 
expiration.  Chest X-rays showed a few bi-hilar post-
inflammatory calcifications but no sign of acute 
cardiopulmonary process.  Moderately severe chronic 
bronchitis was diagnosed.

A late 1994 VA psychiatric evaluation report shows the 
veteran primarily discussed his emphysema and other pulmonary 
problems caused thereby to include lack of sex drive, 
inability to run or wrestle with his kids or play ball with 
them.  He said that he occasionally had a choking sensation 
because he was plugged up with and his wife would then do 
physical therapy to get the plugs out.  






A packet of papers was received from Social Security 
Administration (SSA) noting the veteran had filed a claim in 
January 1991, and there had been found good cause to reopen 
at an appearance by his attorney in August 1993.  The claim 
and SSA determination show that the veteran had been disabled 
since May 1990, with the record showing that he had not 
worked since then.  

SSA noted that on May 1, 1990, the veteran had injured his 
back at work and had since had low back problems and 
limitations as a result thereof.  However, it was also noted 
that he had a breathing difficulty which had been diagnosed 
as both obstructive and restrictive pulmonary disease.  His 
treating physician had opined that he should not work in 
extreme temperature changes, humidity, dust, fumes, around 
moving machinery or at heights.  It was felt that the 
combination of his impairments resulted in disability that 
was materially and substantially greater than his back injury 
alone, and had precluded him working for at least 12 
continuous months as required under pertinent SSA law.  

Several affidavits were submitted by friends and family of 
the veteran's to the effect that his pulmonary and 
generalized breathing problems had deteriorated and caused 
him to go from being very active and a black belt in Tae Kwon 
Do, to having significant employment problems and being 
unable to work.  He had serious respiratory difficulties 
which had deteriorated.

In 1997 the veteran indicated that he had moved from New York 
State to Florida.  In March 1997 the veteran underwent 
another VA examination.  In addition to assessments as other 
complaints, he was found to have ongoing respiratory 
distress.  Another VA Form 21-4138, dated in April 1998, was 
to the effect that he had moved back to New York.





Private treatment reports and evaluations in November 1998 
show upper respiratory symptoms.  He had mild shortness of 
breath and throat congestion and was found to have sinus 
polyps as well as frequent sinus problems.  The posterior 
pharyngeal wall was somewhat cobblestoned and there were 
small vessicles but no frank pus seen on examination.  He had 
decreased air entry in both lung bases with mild to moderate 
bronchospasm.  

Various pulmonary tests were undertaken which showed moderate 
airways obstruction as judged by spirometry.  Air trapping 
was suggested by the increased residual volume.  
Specifically, it was noted that since September 1994, he had 
had significant increase of 54% in FEV1, a significant 
increase of 108% in FVC and a significant increase of 22% in 
TLC.

A computerized tomographic (CT) scan of the paranasal sinuses 
in December 1998 showed mucoperiosteal thickening involving 
the sphenoid, ethmoid and maxillary sinuses.  Osteomeatal 
complex disease was seen bilaterally.

There was normal diffusing capacity without significant 
response to bronchodilators.  In general, FEV1 was low as was 
FEV1/VC%.  Some other findings were high, although it was 
noted that lung volume measurements were uncertain and if 
needed clinically, additional testing should be done.

In February 1999 the veteran was noted to have considerable 
mucosal inflammation and sinus infection.  Surgical 
correction was undertaken.

A report from April 1999 shows complaints of pleuritic type 
pain.  The veteran had decreased air entry into both lung 
bases and mild to moderate bronchospasm.  He was using 
inhalers, decongestants and a nebulizer. 





May 1999 chest X-rays showed mild elevation of the right 
hemidiaphragm with associated subsegmental atelectasis or 
scarring on the right base and some minor similar findings on 
the left base.  There were no focal infiltrates and the lungs 
were generally mildly hyperinflated with prominence of 
pulmonary arteries.  COPD was diagnosed without sign of acute 
cardiopulmonary pathology.

A July 1999 VA examination report shows the veteran related 
having a productive cough with whitish-yellow sputum.  He 
denied hemoptysis or anorexia, but had significant dyspnea on 
exertion and was unable to run any distance due to shortness 
of breath.  He reportedly had asthmatic attacks on a daily 
basis.  These attacks often lasted for 4-5 hours.  He was 
being treated with Theophylline, 300 mg.; terbutaline, 5 mg.; 
beclomethasone inhaler, and albuterol inhaler.  The veteran 
felt that all of these medications made him anxious and mean.  
He reported that he could not go up two flights of stairs 
without being out of breath.

On examination there was no sign of cor pulmonale, right 
ventricular hypertrophy or pulmonary hypertension.  He had 
lost 50 pounds.  There was no evidence of kyphoscoliosis or 
pectus excavatum.  The lungs had diffuse wheezes bilaterally.  

Pulmonary function studies in July 1999 showed severe airways 
obstruction as judged by spirometry.  While the diffusing 
capacity for carbon monoxide was within normal limits, since 
November 1998 there had been a significant decrease of 29% in 
FEV1, a significant decrease of 10% in FVC, and a significant 
decrease of 33% in DLCO.

Private evaluation in July 1999 showed exacerbation of the 
veteran's COPD with cough bringing up phlegm and sinus 
congestion.  There was mild to moderate  bronchospasm but 
airway entry was good into the lungs.  He had mild chest wall 
tenderness, particularly on the left.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Various schedular provisions are available for rating 
respiratory disabilities.  In general, ratings under Codes 
6600 through 6817 and Codes 6822 through 6847 will not be 
combined with each other.  A single rating will be assigned 
reflecting the predominant disability with elevation to the 
next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.96.

Pursuant to 38 C.F.R. § 4.97, prior to a revision in the 
regulations in 1996, a 60 percent rating was assignable for 
severe bronchial asthma, frequent attacks (one or more 
attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication, and more than light 
manual labor precluded.  

A 100 percent rating was assignable when pronounced, with 
asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health under 
Code 6602.

The rating provisions were changed effective in October 7, 
1996.  In essence, regulations and Court mandates require, 
within certain parameters, the assignment of the provisions 
which are more favorable to the veteran.

Since October 7, 1996, the regulations have provided for a 60 
percent rating for bronchial asthma when FEV1 is 40-55% 
predicted, or FEV1/FVC is 40-55%, or; at least monthly visits 
to a physician for required care of exacerbation or; 
intermittent, at least three per year courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is assignable when FEV1 is less than 40% predicted, or, 
FEV1/FVC is less than 40%, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive mediations under Code 6602.

Other similar criteria are in effect for disabilities 
diagnosed as chronic bronchitis under Code 6600, 
bronchiectasis under Code 6601, pulmonary emphysema under 
Code 6603 or for chronic COPD under Code 6604.  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

VA will grant a TDIU when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his/her education and occupational 
experience by reason of his/her service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

However, a total rating based on individual unemployability 
may still be assigned to a veteran who fails to meet these 
percentage standards if he or she is unemployable by reason 
of his or her service-connected disability(ies). 38 C.F.R. § 
4.16(b).

Specifically, the regulations provide that, in exceptional 
cases where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 
3.321(b)(1).

If the appropriate rating under the pertinent diagnostic code 
of the rating schedule is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19. 

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his/her non-service-connected disabilities nor 
his/her advancing age may be considered.  Van Hoose v. Brown, 
4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits. Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment. The Board is bound in its decisions by the 
regulations, the Secretary's instructions and the precedent 
opinions of the chief legal officer of VA. 38 U.S.C.A. § 
7104(c) (West 1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91.





For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran. 38 C.F.R. § 4.15. 

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. § 4.16(a); Van Hoose, at 363. 

If total industrial impairment has not been shown, VA is not 
obligated to show that a veteran is incapable of performing 
specific jobs in considering a claim for a total rating based 
on individual unemployability.  See Gary v. Brown, 7 Vet. 
App. 229 (1994). 

In numerous Court cases it has been held that the Board is 
required to assess credibility in all pertinent aspects of a 
case.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990)

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Initially the Board finds that the veteran's claim for a 
total schedular evaluation for his service-connected 
respiratory disability or a TDIU prior to July 1, 1999, is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased or total disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his service-connected respiratory disability (that are within 
the competence of a lay party to report) are sufficient to 
conclude that his claim for increased compensation either 
schedularly or on the basis of a TDIU based on that service-
connected disability is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that as a result of the previous 
remands of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).

In general, a claim for a TDIU is not always inextricably 
intertwined with an increased rating claim as a TDIU claim 
does not necessarily require a specific disability rating for 
consideration.  Vettese v. Brown, 7 Vet. App. 31 (1994).  

On the other hand, in this specific case, the veteran 
submitted a VA Form 21-4138, received on October 28, 1992, 
requesting increased compensation for his pulmonary 
disability.  [He concurrently asked for and, on December 3, 
1992, filed a specific application for a TDIU.]  However, 
particularly since the pulmonary problem, albeit not the sole 
service-connected disability, is clearly the only one that is 
claimed by the veteran to significantly impact his ability to 
work.

In the specific issue at hand, the prevalent question is (a) 
whether the veteran is unemployable; and (b) are his service-
connected disabilities, in the aggregate responsible 
therefor.  

In this regard, the Board notes that judged by both schedular 
standards and criteria, the veteran's respiratory disability 
in the period of time from October 1992 until July 1999 had 
seemingly deteriorating significantly.  

The veteran went from having increased congestion and regular 
but less than continuous asthmatic bouts with some shortness 
of breath to appreciably more generalized symptoms to include 
daily asthmatic attacks of 4-5 hours each, pleuritic pain, 
bronchospasm, and increasingly and measurably deficient 
pulmonary functioning in almost all aspects.  

The question thus is when this deterioration began to have an 
impact on his ability to work.  In that regard, the Board 
would note that while the 60 percent evaluation assigned by 
the RO from 1990 was clearly justifiable, the issue herein is 
rather entitlement to a 100 percent either on a schedular or 
extraschedular basis.  

Whether utilizing the previous or amended criteria, which are 
detailed above, there is no entirely satisfactory evidence to 
reflect that during the period from 1992 to 1999, the veteran 
was so entirely incapacitated by his pulmonary disabilities 
that he fulfilled the requirements for a 100 percent 
schedular rating as delineated above.

However, this becomes a moot issue since a 100 percent rating 
may alternatively be assigned on an extraschedular basis 
based on a TDIU.

In this case, the evidence clearly shows that the veteran had 
a background in several occupational endeavors, the most 
consistent of which was as a professional driver.  With his 
back injury in May 1990, he clearly ceased to be able to do 
that work.  And unfortunately, those other jobs for which he 
was seemingly qualified were also probably out of his 
capabilities.  He even endeavored to train for a more 
sedentary job without much success.  

In other words, while the veteran's back injury may have been 
the initial and clearly the most immediate precipitating 
factor for his having lost work in May 1990, as identified by 
the SSA grant of benefits from that date, even then, there 
were significant pulmonary components to his occupational 
incapacitations.  And at some point, the back disability 
improved, and ceased to be the primary reason for his 
continued lack of work or the ability to seek gainful 
employment.  

In the interim, while his back problem got better, his 
respiratory disabilities deteriorated.  Ironically, the 
steroids he took for one seemed to have some positive impact 
on the other, but nonetheless, the veteran remained 
significantly and increasingly industrially handicapped by 
his progressively deteriorating respiratory problems.  He 
developed atelectasis first in one and then in both lungs, 
and his asthma attacks became daily and longer each day.  He 
developed pleuritic pain along with productive cough, 
sometimes having such impediment from his mucous plugs that 
his wife was required to pound his back to alleviate the 
congestion and his inability to breathe.  And during this 
time, he started out taking a good deal of medication and 
this escalated into a tremendous amount of medication, all of 
which in the aggregate nonetheless still lacked total 
efficacy.  

In that context, the veteran's nonservice-connected 
disabilities were no longer of measurable impact prior to 
July 1, 1999, particularly the now nonservice-connected 
orthopedic problems.  

On the other hand, there is sound and ample basis for finding 
that the veteran was in fact unemployable prior to July 1, 
1999.

First, the veteran has a single service-connected disability 
ratable at 60 percent disabling, and two others which are 
noncompensably disabling.  According to the applicable laws 
and regulations, he fulfills objective statutory requirements 
for a total rating under 38 C.F.R. §§ 3.340, 4.16(a).  

Further, upon review of the record, the Board also finds that 
there is other substantial evidence supporting a TDIU prior 
to July 1, 1999.  The veteran had not worked in almost a 
decade in anything other than training or otherwise marginal 
jobs, and it does not appear that he was a viable candidate 
for gainful employment or successful rehabilitation prior to 
July 1, 1999.  

Coupled with the fact that the veteran does meet the 
requisite criteria for a TDIU, and a lack of any competent 
medical evidence showing that he was able to work in spite of 
his service-connected disabilities, the Board finds it would 
be unreasonable to conclude that the veteran was capable of 
gainful employment prior to July 1, 1999.  In that regard, 
his private physician has assessed him as being unemployable 
by virtue of the service-connected pulmonary problem and to a 
great extent, the clinical findings by that physician have 
been confirmed by VA examination.

Since the Board has determined that service-connected 
disabilities have rendered the veteran unemployable for VA 
compensation purposes prior to July 1, 1999, the Board need 
not explore the adequacy of the evaluations for his other 
service-connected disabilities not at issue on appeal, and 
which the veteran did not otherwise allege rendered him 
unemployable.

Accordingly, the Board concludes that the record supports a 
grant of a TDIU due to the service-connected pulmonary 
disease with bronchial asthma when evaluated in association 
with his educational attainment and occupational experience, 
with application of pertinent governing criteria.   See 
Vettese at 35, and 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).


ORDER

Entitlement to an evaluation in excess of 60 percent for 
pulmonary disease with bronchial asthma prior to July 1, 
1999, is denied.

Entitlement to a TDIU prior to July 1, 1999, is granted, 
subject to the regulations governing the payment of monetary 
awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

